Citation Nr: 9901129	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  96-11 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased rating for residuals of a 
herniated subtrochanteric fracture of the left femur, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S.M. Cieplak, Associate Counsel


INTRODUCTION

The veteran had active military service from March 1978 to 
October 1978.

This appeal arises from an October 1995 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana, which denied the veterans claim 
for an increased rating for post-operative residuals of a 
fractured left femur.

The case was previously before the Board in September 1997, 
at which time it was Remanded to afford the veteran a 
comprehensive medical examination and to obtain additional 
medical records.  The requested development having been 
completed, the case is once again before the Board for 
appellate consideration of the issue on appeal.  

When previously before the Board, the issue of entitlement to 
service connection for scars secondary to surgery was 
referred to the RO for any necessary development.  Such 
development has yet to be accomplished.  A Remand by the U.S. 
Court of Veterans Appeals or the Board confers on the veteran 
or other claimant, as a matter of law, the right to 
compliance with the remand orders.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Consequently, this issue is again referred 
to the RO for development as appropriate.

The Board observes that a May 1998 rating decision resulted 
in awards of secondary service connection for degenerative 
disc disease and for peroneal nerve deficits.  Each 
disability was evaluated as 20 percent disabling effective 
from October 7, 1995.  A May 1998 supplemental statement of 
the case erroneously implied that these disabilities were in 
appellate status.  In a recent decision by the United States 
Court of Appeals for the Federal Circuit in Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997), the Federal Circuit 
rejected the holding from West v. Brown, 7 Vet. App. 329 
(1995) that, for jurisdictional purposes, an appeal of a 
service connection claim includes all benefits potentially 
available that stem from the essential elements of the claim.  
Instead, the Federal Circuit held that, for purposes of 
initiating appellate review, a notice of disagreement applies 
only to the element of the claim currently being decided, 
such as service-connectedness, and necessarily cannot apply 
to "the logically down-stream element of compensation level" 
if the service connection claim is subsequently granted 
either by the Board or on remand from the Board by the RO.  
See also Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. Cir. 
1997) ("In a nutshell, Grantham overrules West v. Brown."). 
Finally, in Holland v. Gober, 10 Vet. App. 433, 435-36 (1997) 
(per curiam), the Court held that in light of Grantham, an 
award of service connection consists of a full award of 
benefits on the appeal initiated by the NOD on that issue and 
that the decision as to the compensation level, or 
rating, and effective-date elements or issues, requires a 
separate NOD in order for them to be placed in appellate 
status.  In this case the only matter presently in appellate 
status is the increased evaluation set forth on the first 
page of this decision.  The issues of entitlement to service 
connection for degenerative disc disease and for peroneal 
nerve deficits and the evaluation levels appropriate thereto 
are "logically down-stream element[s]. . . .  Accordingly, 
the Board is without jurisdiction to the issues for 
degenerative disc disease and for peroneal nerve deficits.  
The Board additionally notes that the veteran was not 
informed of his appellate rights with respect to the new 
issues and, thus, the issues remain viable and are referred 
to the RO for appropriate action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that the RO was incorrect in denying the 
increased rating benefits sought on appeal.  The veteran 
maintains that his residuals of a herniated subtrochanteric 
fracture of the left femur is productive of a greater 
impairment than reflected by the currently assigned 
disability evaluation.  Therefore, a favorable determination 
has been requested. 


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against increased evaluation for residuals of a 
herniated subtrochanteric fracture of the left femur. 


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veterans claims has been developed by the RO.  

2.  The residuals of a herniated subtrochanteric fracture of 
the left femur are reflected by subjective complaints of the 
left knee giving way and manifested primarily by clinical 
observations of a well healed fracture and pain at extreme 
ranges of motion. 


CONCLUSION OF LAW

The schedular criteria for rating greater than 30 percent for 
residuals of a herniated subtrochanteric fracture of the left 
femur have not been met.  38 U.S.C.A. §§ 1155, 5107(a); 
38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 4.59, 4.71a , Diagnostic 
Code 5255 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that the appellants 
claim of entitlement to an increased evaluation for residuals 
of a herniated subtrochanteric fracture of the left femur is 
well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A claim that a service-connected condition has 
become more severe is well-grounded where the claimant 
asserts that a higher rating is justified due to an increase 
in severity.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631-632 
(1992).  The Board also is satisfied that all relevant facts 
have been properly and sufficiently developed with regard to 
this issue.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4 (1998).  
The percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria required for the next 
higher evaluation.  38 C.F.R. § 4.7.  While lost time from 
work related to a disability may enter into the evaluation, 
the rating schedule is considered adequate to compensate 
for considerable loss of working time from exacerbations 
proportionate with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or  joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59;  see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in  the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41 and 4.42 and 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has 
reviewed the service medical records and all other evidence 
of record pertaining to the history of the veteran's fracture 
of the left femur.  The Board has found nothing in the 
historical record which would lead it to conclude that the 
current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of the remote clinical histories and 
findings pertaining to the veteran's disability at issue.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to pain which is 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40.  The factors of disability affecting joints are 
reduction of normal excursion of movements in different 
planes, weakened movement, excess fatigability, swelling and 
pain on movement.  38 C.F.R. § 4.45.  When a diagnostic code 
provides for compensation based solely on limitation of 
motion, the provisions of §§ 4.40 and 4.45 must be 
considered, and examination upon which evaluations are based 
must adequately portray the extent of functional loss due to 
pain on use or due to flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).

A 30 percent rating is currently assigned for the condition 
under 38 C.F.R. § 4.71a, Diagnostic Code 5255 (1998), which 
provides for such a rating when there is malunion of the 
femur with marked knee or hip disability.  This code 
contemplates both knee and hip impairment associated with a 
femur fracture.  To warrant a higher evaluation there must be 
either a fracture of the surgical neck, with false joint or a 
nonunion, without loose motion and weightbearing preserved 
with the aid of a brace.

The veteran was afforded a VA examination in April 1998 at 
which range of motion of the left hip revealed forward 
flexion to 95 degrees without flexion contracture.  Abduction 
was to 30 degrees with adduction to 20 degrees.  Internal and 
external rotation was to 20 degrees.  Complaints of pain were 
registered at extremes of range of motion.  The leg lengths 
were equal.  Muscle strength was 5/5 in all groups in the 
left lower extremity except 4+ strength in the hamstrings and 
extensor hallucis longus.  Deep tendon reflexes were 2+ and 
symmetric bilaterally.  The veteran wore a knee brace on the 
left knee.  He complained of the knee giving way.  
Examination of the knee revealed sensitivity to palpation.  
The examiner noted that the degree of sensitivity was out of 
proportion to physical findings.  There was no effusion or 
erythema.  Range of motion of the knee was from 5 degrees of 
extension to 135 degrees of flexion.  The knee was stable to 
Lachman examination, and his posterior cruciate ligament was 
stable.  X-rays were reviewed which showed a well healed 
subtrochanteric femur fracture on the left with a normal 
appearing left hip joint.  A moderate callous formation in 
the subtrochanteric region with a retained Cerclage wire was 
also noted.  

Having considered the evidence, the Board notes the 
symptomatology does not approximate so severe a condition or 
a disability warranting a higher evaluation than is currently 
afforded under Diagnostic Code 5255.  Any functional loss is 
contemplated by the foregoing rating.  Moreover, diagnostic 
criteria specifically addressing limitation of extension, 
Diagnostic Code 5251, flexion, Diagnostic Code 5252, and 
abduction/adduction would not be more beneficial to the 
veteran.  The only code which affords a higher possible 
rating than that currently assigned is that where there is 
limitation of flexion to 10 degrees, but the veterans 
symptomatology does not approach such a level of disability.  

Based upon these findings and following a full review of the 
record, the Board finds that the evidence is not so evenly 
balanced as to require application of the benefit of the 
doubt in favor of the veteran.  Gilbert v. Derwinski, 1 Vet. 
App. 49, 56 (1990).  Accordingly, the Board finds that the 
criteria for an increased schedular evaluation for residuals 
of a herniated subtrochanteric fracture of the left femur 
have not been met. 


ORDER

Entitlement to increased evaluation for residuals of a 
herniated subtrochanteric fracture of the left femur is 
denied. 



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
